Title: To Benjamin Franklin from Richard Norway, 7 December 1779
From: Norway, Richard
To: Franklin, Benjamin


Most Noble Lord
Alincon Decr the 7th 1779
Pardon me I took the Libartey to Truble Your Lordship some time aGoe with a Letter a Liburty I hope Did not offind your Lordship as it was only To Acquaint with my Inclination to sarve in your [army.] Not having aney Answer made me Conclude you had not Recd. my Letter to yr. Lordship makes me Truble you a Second time,—And having no Other Meatheord to Acquaint your Lordship with my Wishies to Enter into your Sarvis Not being Acquainted with aney of yr Lordships offices;
Self praise is no Commendation Can only say The Franch Publick papirs hath ben pleased to spick in my prayors but shall be Happey To pas my Examination befors such Gentlemen As your Lord ship shall please to appoint for Such porposes— Must beg Leave to Say my Reale Name I Must Consiell Till I have the Honour of An Answer from your which I beg You will be pleasd honour me with— I flater My Self I am a gentleman and as such—hope y’ll Honour me with a Line— Direct to Mr. Richd. Norway To the Care of Capt North Late Commander of the Tartar Frigate.—prsinor of War in Alincon—
Beg yr. parton for Giving you this Truble And Most Humbly beg Live to subscribe My Self Your Lordships—Most Devoted Obt. Tho unknowne Humle. Sarvt As before mentioned
R. Norway
 Notation: Noryday Dec. 7. 1779.
